t c memo united_states tax_court benjamin v gomez petitioner v commissioner of internal revenue respondent docket no filed date bradford e henschel for petitioner guy glaser for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443aand rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before us on respondent's motion to dismiss for lack of jurisdiction on date respondent sent petitioner a notice_of_deficiency for the taxable_year determining an income_tax deficiency of dollar_figure and additions to tax under sec_6651 of dollar_figure and under sec_6654 of dollar_figure the time within which to file a timely petition from that notice_of_deficiency expired on date on date the court filed a petition with respect to it is alleged therein that petitioner's mailing address was south hazel la habra california the envelope in which the petition was mailed bore a private postage meter stamp dated date reflecting postage of cents plus seven 32-cent postage stamps the envelope contains a series of markings which have been described as cancellation stamps indicating that the cancellation was done by a los angeles post office on date all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure it is unclear whether these cancellation marks constitute a postmark that would supersede the private postage meter stamp and control the mailing date for purposes of sec_7502 however in view of our disposition of respondent's motion we need not on date respondent sent petitioner a notice_of_deficiency for the taxable_year determining an income_tax deficiency of dollar_figure plus additions to tax under sec_6651 of dollar_figure and under sec_6654 of dollar_figure the 90-day period for timely filing a petition with respect to the notice_of_deficiency expired on wednesday date on date petitioner filed with the court an amended petition purporting to place in issue the taxable_year the court did not retain the envelope in which this amended petition was filed in his objection to respondent's motion to dismiss and again at the hearing in this matter counsel for petitioner alleged that the incorrectly styled amended petition was timely filed on date based upon a certificate of service dated date on which was also imprinted a private postage meter stamp for zero postage dated date in a supplemental opposition to respondent's motion to dismiss for lack of jurisdiction petitioner contended in part that the normal rules relating to the timeliness of petitions do not apply because the government was shut down on date during the 90-day period within which petitioner was to file his petition and therefore that day was a holiday in washington d c in his supplemental opposition counsel for petitioner consider this question requested that the court sanction respondent in the amount of dollar_figure in response to petitioner's supplemental opposition counsel for respondent requested sanctions against petitioner's counsel under sec_6673 at the hearing held in this matter no witnesses were presented on behalf of petitioner although petitioner's counsel alleged he had timely mailed the petition and amended petition as demonstrated by the postage meter marks on the original envelope and on the certificate of service on the amended petition respondent presented the testimony of patricia ann morgan a witness from the u s postal service who testified that the normal delivery time of mail from los angeles to washington d c wa sec_3 days the court ordered the parties to file memoranda of points and authorities seriatim mr henschel counsel for petitioner requested additional time to file his memorandum the request was granted but no memorandum has been received from petitioner or his counsel it is well established that this court has jurisdiction only if there has been a validly issued notice_of_deficiency and a timely filed petition 83_tc_626 74_tc_377 46_tc_499 a petition for redetermination of a deficiency ordinarily must be filed with this court within days after the notice_of_deficiency is mailed to a taxpayer sec_6213 the time provided for filing a petition is jurisdictional and cannot be extended failure_to_file within the prescribed period requires that the petition be dismissed for lack of jurisdiction 73_tc_1014 73_tc_896 73_tc_617 72_tc_313 estate of moffat v commissioner supra pincite a petition is filed on the date received if however a petition is received more than days after the mailing of the notice_of_deficiency the petition is deemed to have been filed when mailed if the requirements of sec_7502 are satisfied pursuant to sec_7502 if the envelope or wrapper containing the petition bears a timely postmark made by the u s postal service and the other requirements of sec_7502 are met the postmark date will be deemed to be the filing_date however where the postmark is not made by the u s postal service as in the instant case the timely_mailing_rule shall apply only if and to the extent provided by regulations prescribed by the secretary sec_7502 sec_301_7502-1 proced admin regs provides that privately metered mail qualifies for the timely_mailing_rule of sec_7502 if the postmark bears a timely date and the document is received no later than the time ordinarily required for the delivery of a document postmarked at the same point of origin by the postal service on the last day for its filing if the document is not delivered within such time the taxpayer must establish among other things that the delay in the delivery was due to delay in the transmission of mail and the cause of the delay for the petition was received on date days after the alleged mailing on date for the amended petition was received on date days after the alleged mailing on date inasmuch as normal delivery time between los angeles and washington d c i sec_3 days neither the petition nor the amended petition was received within the ordinary time for delivery therefore the regulations require petitioner to establish the documents were actually deposited in the mail on or before the last dates prescribed for filing the delays in delivery were attributable to delays in the transmission of the mail and the regulations under sec_7502 have been held to be valid 566_f2d_646 9th cir affg per curiam tcmemo_1975_195 51_tc_869 affd per curiam 420_f2d_491 2d cir the cause of such delays 566_f2d_646 9th cir affg per curiam tcmemo_1975_195 51_tc_869 affd per curiam 420_f2d_491 2d cir sec_301 c iii b proced admin regs petitioner has failed to meet his burden_of_proof even if we concluded that the petition and the amended petition were timely deposited in the mails petitioner has not established that the delays in delivery were due to delays in the transmission of the mail or the cause of such delays sec_301_7502-1 proced admin regs the alleged closing of the government did not affect the transmission of the mail moreover even if date were a holiday in washington d c it would not extend the 90-day period for the year beyond date thus petitioner has not established that the petition and the amended petition were timely mailed under sec_6213 and sec_7502 see also rule a accordingly this case must be dismissed for lack of jurisdiction petitioner may still be able to obtain a judicial hearing on the merits of respondent's determinations in federal district_court or the united_states court of federal claims by following the refund procedures in view of the circumstances involved in this case we decline to award petitioner any requested costs or to sanction petitioner's counsel under sec_6673 as requested by respondent an order granting respondent's motion and dismissing this case for lack of jurisdiction will be entered
